         Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )      CRIMINAL NO. 16-10343-ADB
                                              )
               v.                             )
                                              )
MICHAEL L. BABICH, ET. Al.                    )
                                              )
         Defendants.                          )
                                              )


                     UNITED STATES’ PROPOSED VERDICT FORM


       The United States of America respectfully submits the following proposed verdict form.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    /s/ David G. Lazarus _______
                                                     DAVID G. LAZARUS
                                                     FRED M. WYSHAK, JR.
                                                     K. NATHANIEL YEAGER
                                                     Assistant U.S. Attorneys




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing on December 5, 2018.

                                                     /s/ David G. Lazarus______
                                                     David G. Lazarus
Dated: December 5, 2018                              Assistant U.S. Attorney
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 2 of 8



                     COUNT ONE – RACKETEERING CONSPIRACY

   1. We, the jury, unanimously find the defendant, John Kapoor:

               ________ Not Guilty                    _________       Guilty


(If you find the defendant guilty, go on to question 2. If you find the defendant not guilty,
continue to question 3.)

   2. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, John Kapoor, agreed was or would be committed, caused, or aided and

abetted:


                       ________        Mail Fraud;

                       ________        Honest Services Mail Fraud;

                       ________        Wire Fraud;

                       ________        Honest Services Wire Fraud;

                       ________        Violation of the Controlled Substances Act;

(Continue to question 3)




                                                  2
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 3 of 8



                     COUNT ONE – RACKETEERING CONSPIRACY

   3. We, the jury, unanimously find the defendant, Michael Babich:

               ________ Not Guilty                    _________       Guilty


(If you find the defendant guilty, go on to question 4. If you find the defendant not guilty,
continue to question 5.)

   4. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, Michael Babich, agreed was or would be committed, caused, or aided and

abetted:


                       ________        Mail Fraud;

                       ________        Honest Services Mail Fraud;

                       ________        Wire Fraud;

                       ________        Honest Services Wire Fraud;

                       ________        Violation of the Controlled Substances Act;




(Continue to question 5)




                                                  3
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 4 of 8




                     COUNT ONE – RACKETEERING CONSPIRACY

   5. We, the jury, unanimously find the defendant, Joseph Rowan:

               ________ Not Guilty                    _________       Guilty


(If you find the defendant guilty, go on to question 6. If you find the defendant not guilty,
continue to question 7.)

   6. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, Joseph Rowan, agreed was or would be committed, caused, or aided and

abetted:


                       ________        Mail Fraud;

                       ________        Honest Services Mail Fraud;

                       ________        Wire Fraud;

                       ________        Honest Services Wire Fraud;

                       ________        Violation of the Controlled Substances Act;




(Continue to question 7)




                                                  4
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 5 of 8




                     COUNT ONE – RACKETEERING CONSPIRACY

   7. We, the jury, unanimously find the defendant, Michael Gurry:

               ________ Not Guilty                    _________       Guilty


(If you find the defendant guilty, go on to question 8. If you find the defendant not guilty,
continue to question 9)

   8. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, Michael Gurry, agreed was or would be committed, caused, or aided and

abetted:


                       ________        Mail Fraud;

                       ________        Honest Services Mail Fraud;

                       ________        Wire Fraud;

                       ________        Honest Services Wire Fraud;

                       ________        Violation of the Controlled Substances Act;




(Continue to question 9)




                                                  5
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 6 of 8




                     COUNT ONE – RACKETEERING CONSPIRACY

   9. We, the jury, unanimously find the defendant, Richard Simon:

               ________ Not Guilty                    _________       Guilty


(If you find the defendant guilty, go on to question 10. If you find the defendant not guilty,
continue to question 11.)

   10. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, Richard Simon, agreed was or would be committed, caused, or aided and

abetted:


                       ________        Mail Fraud;

                       ________        Honest Services Mail Fraud;

                       ________        Wire Fraud;

                       ________        Honest Services Wire Fraud;

                       ________        Violation of the Controlled Substances Act;




(Continue to question 11)




                                                  6
           Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 7 of 8



                     COUNT ONE – RACKETEERING CONSPIRACY

   11. We, the jury, unanimously find the defendant, Sunrise Lee:

               ________ Not Guilty                    _________      Guilty


(If you find the defendant guilty, go on to question 12. If you find the defendant not guilty, your
deliberations are concluded, continue to the next page.)

   12. We, the jury, find the following type or types of racketeering activity are those that

the Defendant, Sunrise Lee, agreed was or would be committed, caused, or aided and

abetted:


                       ________       Mail Fraud;

                       ________       Honest Services Mail Fraud;

                       ________       Wire Fraud;

                       ________       Honest Services Wire Fraud;

                       ________       Violation of the Controlled Substances Act;




(continue to next page)




                                                 7
         Case 1:16-cr-10343-ADB Document 569 Filed 12/05/18 Page 8 of 8



Your deliberations are complete. Please notify the court security officer in writing that you
have reached a verdict.




FOREPERSON: _______________________________                 DATE: _____________________




                                                8
